Citation Nr: 1425017	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected left lower extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 30 percent for service-connected right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral lower extremity peripheral neuropathy and assigned separate 10 percent ratings, effective September 18, 2006.  In January 2011, the RO increased the Veteran's ratings to 30 percent, also effective September 18, 2006.


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected bilateral lower extremity peripheral neuropathy shown to have been manifested by complete paralysis of the nerves.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the Veteran's left lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.124a, Diagnostic Code (Code) 8526 (2013).  

2.  A rating in excess of 30 percent is not warranted for the Veteran's right lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.124a, Diagnostic Code (Code) 8526 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; May 2010, January 2011, and January 2014 supplemental SOCs (SSOCs) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)   ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in April 2007 and February 2013.  Taken together, the examinations are adequate for rating purposes as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that the Veteran's Social Security Administration (SSA) disability records have been determined to be unavailable.  See July 2013 formal finding.  In May 2013, the RO received a response from SSA that such records do not exist.  Accordingly, the Board finds that further efforts in this regard would be futile.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran contends that the severity of his service-connected bilateral lower extremity peripheral neuropathy is worse than what is reflected by his current 30 percent ratings.

On April 2007 VA diabetes mellitus examination, the Veteran reported paresthesias in his feet for the past 2 years, especially in the left foot.  He reported that the paresthesias has become progressively worse and that there is some numbness on the left side.  He stated that he has had tingling in both lateral thighs.  The examiner noted that an electromyogram (EMG) confirmed neuropathy of the lower extremities.

A May 2007 EMG report noted bilateral tibial motor nerves conduction velocity as far below normal and bilateral sural sensory nerves were absent.  The impression was evidence of severe far advanced diabetic sensory motor peripheral neuropathy of the bilateral lower extremities.  A June 2007 VA treatment record noted severe peripheral neuropathy.

VA treatment records from 2008 note continued complaints of pain and numbness in the Veteran's legs.  March 2008 neurological findings showed no reaction to Babinski testing and vibratory sensation was decreased at the first metatarsophalangeal joint.  The Veteran was a-reflexive at the Achilles tendon and protective sensation was decreased (left greater than right).  Muscle strength for inverters, everters, dorsiflexors, and plantarflexors was normal.  In March 2009, poor sensation was noted and the neuropathy was noted to be worse.  A May 2010 record noted that the Veteran reported no sensation in his feet and stated that his leg pain was worsened.  In October 2010, an evaluation revealed total loss of light touch with severe pain up both legs to the knees.

On February 2013 VA peripheral neuropathy examination, the examiner noted that the Veteran had mild numbness in the bilateral lower extremities.  His muscle strength was full and deep tendon reflexes were normal.  Light touch testing was normal and there was no evidence of muscle atrophy.  On examination of the nerves, the examiner noted a normal sciatic nerve, but indicated that there was mild paralysis of the femoral nerve in both legs.  

In April 2013, the Veteran's colleague submitted a statement indicating that the Veteran has problems walking.

In June 2013, the Veteran's legs were noted to be swollen and tender.  The assessment was new onset edema to both legs with pain to the right.

The Veteran's service-connected bilateral lower extremity peripheral neuropathy has been rated under Code 8521 for paralysis of the external popliteal nerve.  Code 8521 provides for a 30 percent rating for severe incomplete paralysis and a 40 percent rating for complete paralysis manifested by foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lower extremity peripheral neuropathy were of, or approximated, such nature and severity as to warrant ratings in excess of 30 percent.  In this regard, there is no evidence to show that the Veteran has complete paralysis of the external popliteal nerve.  The evidence does not show foot drop and slight droop of the first phalanges of all toes and does not show that the Veteran is unable to dorsiflex the foot.  Additionally, the evidence does not show that extension of the proximal phalanges of the toes is not lost, abduction of the foot is lost, or that adduction is weakened.  There is also no evidence that anesthesia covers the entire dorsum of the foot and toes.  Notably, the February 2013 VA examiner indicated that there was no more than mild symptomatology in the bilateral lower extremities.  Further, light touch testing was normal and there was no evidence of muscle atrophy.    

 As there is evidence showing there is paralysis of the femoral (anterior crural) nerve, the Board has also considered whether there is evidence to support increased ratings under Code 8526.  Code 8526 provides for a 30 percent rating for severe incomplete paralysis and a 40 percent rating for complete paralysis; paralysis of quadriceps extensor muscles.  In this regard, complete paralysis of the femoral nerve is not shown and there is no evidence of paralysis of the quadriceps extensor muscle.  The February 2013 examiner noted that there was only mild paralysis of the femoral nerve in both legs.

The Board notes that the Veteran's representative contends a higher rating is warranted under Code 8520 for sciatic nerve neuropathy.  Here, there is no evidence of sciatic nerve involvement, much less moderately severe (to warrant a 40 percent rating) or severe with marked muscular atrophy (to warrant a 60 percent rating) incomplete paralysis of such nerve.  

The Board acknowledges the Veteran's continued reports of pain, numbness, and decreased sensation in his lower extremities.  The Veteran is competent to report such symptomatology; however, such is contemplated in the 30 percent ratings currently assigned for severe incomplete paralysis of the lower extremities.

As the 30 percent ratings currently assigned encompass the greatest degree of severity of peripheral nerve disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's bilateral lower extremity peripheral neuropathy disabilities or that the disability picture presented is exceptional.  Significantly, the February 2013 examiner noted an improved disability picture that is provided for squarely within the schedular criteria.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that a September 2013 rating decision awarded the Veteran a total rating based on individual unemployability (TDIU), effective August 10, 2012 (the date of his claim).  The Board has considered whether TDIU prior to August 10, 2012 is raised by the record; however, in this regard, the Board notes that the Veteran specifically indicated that he became too disabled to work due to his service-connected disabilities on September 20, 2012.  Additionally, he indicated that he was employed as a teacher until he was let go due to unsatisfactory job performance in February 2009.  Accordingly, the Board finds that the matter of a TDIU rating prior to August 10, 2012 is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for left lower extremity peripheral neuropathy is denied.

A rating in excess of 30 percent for right lower extremity peripheral neuropathy is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


